Name: Commission Regulation (EC) No 336/2002 of 22 February 2002 amending Regulation (EC) No 805/1999 laying down certain measures for implementing Council Regulation (EC) No 718/1999 on a Community-fleet capacity policy to promote inland waterway transport
 Type: Regulation
 Subject Matter: transport policy;  maritime and inland waterway transport;  organisation of transport
 Date Published: nan

 Avis juridique important|32002R0336Commission Regulation (EC) No 336/2002 of 22 February 2002 amending Regulation (EC) No 805/1999 laying down certain measures for implementing Council Regulation (EC) No 718/1999 on a Community-fleet capacity policy to promote inland waterway transport Official Journal L 053 , 23/02/2002 P. 0011 - 0012Commission Regulation (EC) No 336/2002of 22 February 2002amending Regulation (EC) No 805/1999 laying down certain measures for implementing Council Regulation (EC) No 718/1999 on a Community-fleet capacity policy to promote inland waterway transportTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 718/1999 of 29 March 1999 on a Community-fleet capacity policy to promote inland waterway transport(1), and in particular Article 9(3) thereof,Whereas:(1) Article 7 of Regulation (EC) No 718/1999 requires the Commission to lay down detailed rules for implementing the Community-fleet capacity policy as defined by that Regulation.(2) Article 4 of Commission Regulation (EC) No 805/1999(2), as last amended by Regulation (EC) No 997/2001(3), laying down certain measures for implementing Regulation (EC) No 718/1999, set ratios for the "old-for-new" rule to apply from 29 April 1999.(3) Article 4(2) of Regulation (EC) No 718/1999 requires the "old-for-new" ratio to be constantly reduced to bring it as quickly as possible and in regular stages to zero no later than 29 April 2003.(4) Article 1 of Commission Regulation (EC) No 1532/2000(4) amending Regulation (EC) No 805/1999 reduced the "old-for-new" ratios as from the 20th day following their publication, i.e. as from 3 August 2000. They were again reduced by Article 1 of Regulation (EC) No 997/2001, as from the 20th day following their publication, i.e. as from 18 June 2001.(5) In view of the obligation to reduce the ratios to zero no later than 29 April 2003 and the economic trend in the various sectors of the inland waterways transport market the "old-for-new" ratios should again be reduced.(6) It is therefore necessary to adjust the various "old-for-new" ratios mentioned in Article 4 of Regulation (EC) No 718/1999 and set by Article 4 of Regulation (EC) No 805/1999, as amended by Article 1 of Regulation (EC) No 997/2001, though without undoing the achievements of the structural improvement carried out since 1990. To take into consideration a slight general increase in demand in the inland waterway transport sector while maintaining the balance between the three sectors, and taking account of their specific features, the ratios should be halved to 0,30:1 for dry cargo carriers, 0,45:1 for tanker vessels, and 0,125:1 for pusher craft.(7) The Group of Experts on Community Fleets Capacity and Promotion Policy set up by Article 6 of Regulation (EC) No 805/1999 has been consulted about the measures laid down in this Regulation,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 805/1999 is hereby amended as follows:1. in Article 4(1), the ratio "0,60:1" is replaced by "0,30:1";2. in Article 4(2), the ratio "0,90:1" is replaced by "0,45:1";3. in Article 4(3), the ratio "0,25:1" is replaced by "0,125:1".Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 February 2002.For the CommissionLoyola de PalacioVice-President(1) OJ L 90, 2.4.1999, p. 1.(2) OJ L 102, 17.4.1999, p. 64.(3) OJ L 139, 23.5.2001, p. 11.(4) OJ L 175, 14.7.2000, p. 74.